Exhibit 10.9

         

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
     This Amendment to Executive Employment Agreement (the “Amendment”) is made
and entered into as of December 24, 2008 (the “Effective Date”), by and between
Cavium Networks, Inc., a Delaware corporation (the “Company”) and Syed Ali
(“Executive”).
RECITALS
     A. The Company retains the services of Executive pursuant to that certain
Executive Employment Agreement dated January 2, 2001 (the “Employment
Agreement”).
     B. The Company and Executive wish to amend the Employment Agreement to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended.
AGREEMENT
     Section 5.1 of the Employment Agreement is hereby amended and restated in
its entirety to read as follows:
     5.1 Severance Payments and Benefits. If the Company terminates Executive’s
employment Not For Cause (as defined below), or Executive is constructively
terminated (as defined below), and such termination results in a “separation
from service” with the Company within the meaning of Treasury
Regulation Section 1.409A-1(h) (without regard to any possible alternative
definition thereunder) (a “Covered Termination”), the Company will pay Executive
all compensation due and owing through the date of the Covered Termination, and
Executive shall receive the following severance payments and benefits; provided,
however, that such severance and benefits are conditioned on Executive’s
execution of a release agreement in a form satisfactory to the Company within
sixty (60) days following the date of the Covered Termination.
     Section 5.1.1 of the Employment Agreement is hereby amended and restated in
its entirety to read as follows:
     5.1.1 Termination. The Company will continue to pay to Executive a sum
equal to fourteen thousand five hundred eighty-three dollars ($14,583) per month
for a period of twelve (12) months from the date of the Covered Termination (the
“Severance Payments”).
     Section 5.1.2 of the Employment Agreement is hereby amended and restated in
its entirety to read as follows:
     5.1.2 Health Insurance. Within the time prescribed by law, upon termination
of Executive’s employment, Executive shall elect under the Federal COBRA law to
continue to receive his health insurance benefits under the Company’s group
health insurance then in effect. The Company shall reimburse Executive for the
payment of such benefits for a period of twelve (12) months after Executive’s
termination, if terminated Not For Cause provided that Executive makes the
appropriate COBRA

 



--------------------------------------------------------------------------------



 



election (the “COBRA Benefits”). If COBRA or similar benefits are not available
by law, then the Company shall reimburse Executive up to one thousand dollars
($1,000) per month for twelve (12) months after termination Not For Cause for
health insurance and/or benefits (the “Non-COBRA Benefits”).
     Section 6.3 of the Employment Agreement is hereby amended and restated in
its entirety to read as follows:
     6.3 Cooperation in Pending Work. Following any termination of Executive’s
employment, Executive shall reasonably cooperate with Company in all matters
relating to the winding up of pending work on behalf of Company and the orderly
transfer of work to other employees of Company; provided, however, that
Executive shall not be required to provide a level of services to the Company
that would cause Executive to avoid having a “separation from service” with the
Company within the meaning of Treasury Regulation Section 1.409A-1(h). Executive
shall also cooperate in the defense of any action brought by any third party
against Company that relates in any way to Executive’s acts or omissions while
employed by Company. The Company shall reimburse the Executive for his
reasonable out-of-pocket costs incurred to cooperate and pay Executive an hourly
rate based upon his base salary.
     A new Section 18 is hereby inserted to read as follows:
     18. Application of Section 409A. All payments provided hereunder are
intended to constitute separate payments for purposes of Treasury
Regulation Section 1.409A-2(b)(2). If Executive is a “specified employee” of the
Company or any affiliate thereof (or any successor entity thereto) within the
meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”) on the date of a Covered Termination, then the Severance
Payments and Non-COBRA Benefits shall be delayed until the earlier of: (i) the
date that is six (6) months after the date of the Covered Termination, or
(ii) the date of Executive’s death (such date, the “Delayed Payment Date”), and
the Company (or the successor entity thereto, as applicable) shall (A) pay to
Executive a lump sum amount equal to the sum of the Severance Payments and
Non-COBRA Benefits that otherwise would have been paid to Executive on or before
the Delayed Payment Date, without any adjustment on account of such delay, and
(B) continue the Severance Payments and Non-COBRA Benefits in accordance with
any applicable payment schedules set forth for the balance of the period
specified herein. The COBRA Benefits are not intended to be delayed pursuant to
Section 409A(a)(2)(B)(i) of the Code and are intended to be paid pursuant to the
exception provided by Treasury Regulation Section 1.409A-1(b)(9)(v)(B).

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Company and Executive have executed this Amendment
on the dates set forth below, to be effective immediately as of the Effective
Date.

          Cavium Networks, Inc.    
 
       
By:
  /s/ Art Chadwick
 
       
 
       
Its:
  CFO
 
       
 
       
Date:
  12-24-08
 
       
 
        Executive    
 
        /s/ Syed Ali              
 
        Date: 12-24-08    
 
 
 
       

 